Appeals by the defendant from two judgments of the County Court, Orange County (Berry, J.), both rendered June 28, 2001, convicting him of burglary in the second degree under indictment No. 500/00, and burglary in the second degree under indictment No. 799/00, upon his pleas of guilty, and sentencing him to consecutive indeterminate terms of imprisonment of l1 Is to 4 years on each conviction.
Ordered that the judgments are modified, on the law, to provide that the sentences shall run concurrently with each other; as so modified, the judgments are affirmed.
The County Court exceeded its authority in sentencing the defendant, as a youthful offender, to consecutive sentences in excess of four years (see Penal Law § 60.02 [2]; § 70.00 [2] [e]; People v Lucci, 193 AD2d 623, 624 [1993]; People v Simmons, 188 AD2d 668, 669 [1992]). Thus, we modify the sentences accordingly. Santucci, J.P., Smith, S. Miller, Cozier and Fisher, JJ., concur.